                                                                    Case 8:19-bk-13584-TA    Doc 8 Filed 09/16/19 Entered 09/16/19 16:27:51              Desc
                                                                                              Main Document Page 1 of 3


                                                                    1 WEILAND GOLDEN GOODRICH LLP
                                                                      Jeffrey I. Golden, State Bar No. 133040
                                                                    2 jgolden@wgllp.com
                                                                      Reem J. Bello, State Bar No. 198840                       FILED & ENTERED
                                                                    3 rbello@wgllp.com
                                                                      Ryan W. Beall, State Bar No. 313774
                                                                    4 rbeall@wgllp.com                                                SEP 16 2019
                                                                      650 Town Center Drive, Suite 600
                                                                    5 Costa Mesa, California 92626
                                                                      Telephone 714-966-1000                                     CLERK U.S. BANKRUPTCY COURT
                                                                                                                                 Central District of California
                                                                    6 Facsimile      714-966-1002                                BY mccall     DEPUTY CLERK


                                                                    7 Proposed Attorneys for Debtor
                                                                      and Debtor-in-Possession,
                                                                    8 Coastal International, Inc.

                                                                    9                        UNITED STATES BANKRUPTCY COURT

                                                                   10                          CENTRAL DISTRICT OF CALIFORNIA

                                                                   11                                 SANTA ANA DIVISION
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 In re                                     Case No. 8:19-bk-13584-TA
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 COASTAL INTERNATIONAL, INC., a            Chapter 11
                                                                      Nevada corporation,
                                                                   14                                           ORDER SETTING HEARING ON:
                                                                                  Debtor and Debtor-in-
                                                                   15             Possession.                      (1) EMERGENCY MOTION FOR ORDER
                              Tel 714-966-1000




                                                                                                                       AUTHORIZING DEBTOR TO OBTAIN
                                                                   16                                                  POSTPETITION FINANCING PURSUANT TO 11
                                                                                                                       U.S.C. §§ 105, 361, 362 AND 364;
                                                                   17                                              (2) EMERGENCY MOTION FOR ORDER
                                                                                                                       APPROVING STIPULATION FOR THE USE OF
                                                                   18                                                  CASH COLLATERAL PURSUANT TO 11 U.S.C.
                                                                                                                       SECTIONS 363(c)(2) AND 363(b)(1) AND
                                                                   19                                                  FEDERAL RULE OF BANKRUPTCY
                                                                                                                       PROCEDURE 4001(d) AND FOR ORDER
                                                                   20                                                  AUTHORIZING MAINTENANCE OF EXISTING
                                                                                                                       BANK ACCOUNTS AND CASH MANAGEMENT
                                                                   21                                                  SYSTEM AND HONORING PREPETITION
                                                                                                                       CHECKS FOR A LIMITED PERIOD OF TIME
                                                                   22                                                  PURSUANT TO 11 U.S.C. SECTIONS 105, 345,
                                                                                                                       and 363; AND
                                                                   23                                              (3) EMERGENCY MOTION FOR ORDER
                                                                                                                       AUTHORIZING PAYMENT AND HONORING OF
                                                                   24                                                  PREPETITION PAYROLL OBLIGATIONS

                                                                   25                                           DATE: September 18, 2019
                                                                                                                TIME: 11:00 a.m.
                                                                   26                                           CTRM: 5B
                                                                                                                      411 West Fourth Street
                                                                   27                                                 Santa Ana, California 92701

                                                                   28
                                                                        1234260.1                                        ORDER SETTING EMERGENCY HEARING
                                                                    Case 8:19-bk-13584-TA      Doc 8 Filed 09/16/19 Entered 09/16/19 16:27:51          Desc
                                                                                                Main Document Page 2 of 3


                                                                    1           IT IS ORDERED:

                                                                    2           1.   The hearing on Coastal International, Inc.'s ("Debtor") (1) the Emergency

                                                                    3 Motion for Order Authorizing Debtor to Obtain Postpetition Financing Pursuant to 11

                                                                    4 U.S.C. §§ 105, 361, 362, and 364 ("DIP Financing Motion"); (b) the Emergency Motion for

                                                                    5 Order Approving Stipulation for the Use of Cash Collateral Pursuant to 11 U.S.C. Sections

                                                                    6 363(c)(2) and 363(b)(1) and Federal Rule of Bankruptcy Procedure 4001(d), Authorizing

                                                                    7 Maintenance of Existing Bank Accounts, Cash Management System and Honoring Pre-

                                                                    8 Petition Check for a Limited Period of Time Pursuant to 11 U.S.C. §§ 105, 345 and 363

                                                                    9 ("Cash Collateral Motion"); and (c) the Emergency Motion for Order Authorizing Payment

                                                                   10 and Honoring of Prepetition Payroll Obligations ("Payroll Motion", and together with the

                                                                   11 DIP Financing Motion and Cash Collateral Motion, the "Motions") is set for September 18,
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 2019, at 11:00 a.m. in Courtroom 5B of the United States Bankruptcy Court for the Central
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 District of California, Santa Ana Division ("Hearing");

                                                                   14           2.   Debtor must provide telephonic notice of the Hearing to (a) the Office of the

                                                                   15 United States Trustee; and (b) the secured creditors and/or counsel by no later than
                              Tel 714-966-1000




                                                                   16 5:00 p.m. on September 16, 2019.

                                                                   17           3.   Debtor must provide written notice of the Hearing on (a) the Office of the

                                                                   18 United States Trustee; (b) the secured creditors; (c) the 20 largest unsecured creditors;

                                                                   19 and (d) those requesting special notice, by overnight mail, email, fax and/or personal

                                                                   20 delivery by no later than 5:00 p.m. on September 16, 2019.

                                                                   21           3.   Debtor must serve a copy of the Motions on (a) the Office of the United

                                                                   22 States Trustee; and (b) the secured creditors by overnight mail, email, fax and/or personal

                                                                   23 delivery by no later than 5:00 p.m. on September 17, 2019.

                                                                   24

                                                                   25

                                                                   26
                                                                   27

                                                                   28
                                                                        1234260.1                                    2          ORDER SETTING EMERGENCY HEARING
                                                                   Case 8:19-bk-13584-TA            Doc 8 Filed 09/16/19 Entered 09/16/19 16:27:51    Desc
                                                                                                     Main Document Page 3 of 3


                                                                   1

                                                                   2            4.    Any opposition to the Motions must be presented to the Court at or by the

                                                                   3 time of the Hearing.

                                                                   4                                                 ###

                                                                   5

                                                                   6

                                                                   7

                                                                   8

                                                                   9

                                                                   10

                                                                   11
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13

                                                                   14

                                                                   15
                              Tel 714-966-1000




                                                                   16

                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23
                                                                         Date: September 16, 2019
                                                                   24

                                                                   25

                                                                   26
                                                                   27

                                                                   28
                                                                        1234260.1                                     3       ORDER SETTING EMERGENCY HEARING
